Citation Nr: 0025255
Decision Date: 01/11/01	Archive Date: 03/12/01

DOCKET NO. 96-11 408               DATE JAN 11, 2001

On appeal from the Department of Veterans Affairs Regional Office
and Insurance Center in Philadelphia, Pennsylvania

ORDER

The following correction is made in a decision issued by the Board
in this case on September 21, 2000:

On page 4, line 8, the final sentence of the paragraph is corrected
to be completed with "remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03."


M. Sabulsky 
Member, Board of Veterans' Appeals



